Citation Nr: 1422677	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulosis/irritable colon syndrome. 

2.  Entitlement to service connection for a right great toenail injury. 

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected degenerative disc disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1977 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for diverticulosis/irritable colon syndrome and a right great toenail injury; and a November 2011 rating decision that denied service connection for obstructive sleep apnea.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system contain additional VA outpatient treatment records and a representative's brief to the Board that have been considered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO and, in an August 2013 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge by video-conference.  To date, the Veteran has not been afforded his requested Board hearing.  Therefore, a remand is necessary in order to schedule him for such a hearing.  38 C.F.R. §§ 20.700, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be conducted either in person at the RO or by video-conference by a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).









